DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.
Information Disclosure Statement
The Information Disclosure Statements filed on September 9, 2019 and January 6, 2021 were received and considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In Para. [0003], the phrase “may cause end” should be written - -may cause the end- - for grammatical clarity.
In Para. [0003], the term “locating” should be written - -located- - for grammatical clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first seal assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the first seal assembly” is the first and thus a first seal assembly has not been defined within the claim.
Claim 18 recites the limitation "the second sleeve bearing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second sleeve bearing” is the first and thus a second sleeve bearing has not been defined within the claim.
Claim 17 is indefinite due to its dependency from an indefinite claim rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,251,182 (Schroeder), cited in the IDS filed on January 6, 2021.
Regarding Claim 10, Schroeder discloses (col. 1 line 55-col. 3 line 29; Fig. 2) a cartridge pin assembly comprising: a first collar (44) including a first body (44) defining a first bore (where pin 42 is disposed) with a first diameter and a second bore (bore of the flange 46) in communication with the first bore, the second bore having a second diameter that is greater than the first diameter; a second collar (54) including a second body (54) defining a third bore (where pin 42 is disposed) with a third diameter and a fourth bore (bore of the flange 56) that is in communication with the third bore, the fourth bore having a fourth diameter that is greater than the third diameter, and the first bore and the third bore are aligned, defining a common track pin (42) bore longitudinal axis; a track pin (42) disposed in the first bore and the third bore, the track pin defining a radial direction, and a circumferential direction; and a first sleeve bearing (26) disposed in the second bore radially and circumferentially about the track pin; wherein the first sleeve bearing includes a first flared end (radial flange 30 of first sleeve bearing 26) disposed along the longitudinal axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder.
Regarding Claim 12, Schroeder discloses the cartridge pin assembly of claim 10, as discussed above. Schroeder further discloses the first flared end (radial flange 30 of first sleeve bearing 26) includes a first radially inner circumferential surface (surface contacting pin 42), a first abutment surface (shown generally at 45 of Fig. 2), and a first inclined surface (portion where radial flange 30 forms on sleeve bearing 26) forming a first internal angle with the longitudinal axis (generally perpendicular to the longitudinal axis).
Schroeder does not disclose the angle ranging from 70.0 degrees to 89.0 degrees.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of the sleeve bearing disclosed by Schroeder to have an acute angle within the claimed range in order to reduce stress concentrations on the sleeve bearing where the flange is formed.
Regarding Claim 13, Schroeder teaches the cartridge pin assembly of claims 10 and 12, as discussed above. Schroeder further discloses the first abutment surface (shown generally at 45 of Fig. 2) is a first radially extending surface (it can be seen that the surface of the flange 30 extends radially).
Regarding Claim 16, Schroeder teaches the cartridge pin assembly of claims 10 and 12-13, as discussed above. Schroeder further discloses the first abutment surface (shown generally at 45 of Fig. 2) contacts the first collar (44), forming a first interface region defining a first interface region (shown generally at 45 of Fig. 2), the first radially inner circumferential surface (surface contacting pin 42) defines an inner diameter of the first sleeve bearing (26). 
Schroeder does not disclose first interface region surface area ranging from 14,000 mm2 to 37,000 mm2 and a ratio of the first interface region surface area to the inner diameter ranges from 300.0 mm to 400.0 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve bearing disclosed by Schroeder to have the claimed dimensional ranges depending on the dimensions of the surrounding track components. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 18, Schroeder teaches the cartridge pin assembly of claims 10 and 12, as discussed above. Schroeder further discloses (col. 1 line 55-col. 3 line 29; Fig. 2) the second sleeve bearing (24) includes a second flared end (radial flange 28 of sleeve bearing 24) that is identically configured as the first flared end (radial flange 30) of the first sleeve bearing (26).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of US 20170050688 A1 (Oertley et al.).
Regarding Claim 11, Schroeder discloses the cartridge pin assembly of claim 10, as discussed above. Schroeder further discloses a second sleeve bearing (24) including a second flared end (radial flange 28 of sleeve bearing 24) disposed in the fourth bore radially and circumferentially about the track pin (42), a first seal assembly (48) that is disposed in the second bore radially and circumferentially about the first sleeve bearing (26) and that is configured to contact the first collar (44), a second seal assembly (58) that is disposed in the fourth bore radially and circumferentially about the second sleeve bearing (24) and that is configured to contact the second collar (54), and a bushing (loader boom arm 10) disposed radially and circumferentially about the first sleeve bearing, the second sleeve bearing, and the track pin, the bushing also being disposed axially proximate to the first seal assembly (48) and to the second seal assembly (58) being configured to contact the first seal assembly and the second seal assembly.
Schroeder does not disclose the bushing also including a projection that is configured to axially contact the first sleeve bearing and the second sleeve bearing.
However, Oertley et al. teaches (Para. [0012]-[0026]; Figs. 1-4) a cartridge pin assembly (200) with a bushing (204) that includes a projection (shown generally at 222 and 226 of Fig. 3) that axially contacts sleeve bearings (206 and 208 at sleeve ends 234 and 242).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Schroeder to include a projection, such as taught by Oertley et al., to maintain positioning of sleeve bearings during use while providing lubrication.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oertley et al. in view of Schroeder.
Regarding Claim 19, Oertley et al. discloses (Para. [0012]-[0026]; Figs. 1-4) a track chain assembly (106) comprising: a first track member including a first track shoe portion (track shoe 122); and a first forked portion (joint 142) extending upwardly from the first track shoe portion, the first forked portion including a first lug (124) and a second lug (128), wherein the first lug defines a first hole (bore 130) defining a first hole diameter and a first hole axis, and the second lug defines a second hole (bore 134) defining a second hole diameter and a second hole axis, the second hole axis being aligned with the first hole axis; a second track member (adjacent track shoe 122) including a second track shoe portion; and a third lug (126) extending upwardly from the second track shoe portion, the third lug defining a third hole (bore 132) defining a third hole diameter and a third hole axis that is aligned with the second hole axis; and a cartridge pin assembly (200) disposed in the first hole (130), the second hole (134) and, the third hole (132), the cartridge pin assembly including a first collar (210) including a first body defining a first bore (defined by outer diameter of pin 202) with a first diameter and a second bore (bore of first end 252) in communication with the first bore, the second bore having a second diameter that is greater than the first diameter; a second collar (212) including a second body (270) defining a third bore (defined by outer diameter of pin 202) with a third diameter and a fourth bore (bore of first end 276) that is in communication with the third bore, the fourth bore having a fourth diameter that is greater than the third diameter, and the first bore and the third bore are aligned, defining a common track pin bore longitudinal axis; a track pin (202) disposed in the first bore and the third bore, the track pin including a cylindrical track pin body defining a radial direction, and a circumferential direction; a first sleeve bearing (206) that is disposed in the second bore radially and circumferentially about the track pin; a bushing (204) that is disposed radially and circumferentially about the track pin; and a first seal assembly (258) that is disposed in the second bore and that is disposed radially and circumferentially about the first sleeve bearing (206) and that is configured to contact the bushing (204) and the first body of the first collar (210).
Oertley et al. does not disclose the first sleeve bearing includes a first flared end disposed along the longitudinal axis that abuts the first body of the first collar, and the first flared end is spaced a minimum clearance distance away from the first seal assembly.
However, Schroeder teaches (col. 1 line 55-col. 3 line 29; Fig. 2) a sleeve bearing (26) with a flared end (radial flange 30) disposed along the longitudinal axis that abuts the body of a first collar (44) and the first flared end is spaced a minimum clearance distance away (minimum being adjacent to) from the first seal assembly (48).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve bearing disclosed by Oertley et al. to have a flared end, such as taught by Schroeder, in order to enable the bearing to withstand greater loads.
Regarding Claim 20, Oertley et al. and Schroeder teach the track chain assembly of claim 19, as discussed above. Oertley et al. further discloses (Para. [0012]-[0026]; Figs. 1-4) the cartridge pin assembly (200) defines a longitudinal midplane (generally at the reservoir 228 of Fig. 3) of the cartridge pin assembly, the cartridge pin assembly further comprising: a second sleeve bearing (208) disposed in the fourth bore (bore of first end 276 of collar 212) radially and circumferentially about the track pin (202); a second seal assembly (278) that is disposed in the fourth bore radially and circumferentially about the second sleeve bearing (208) and that is configured to contact the second body (270) of the second collar (212); and the bushing (204) is disposed radially and circumferentially about the first sleeve bearing (206), the second sleeve bearing (208), and the track pin (202), the bushing also being disposed axially proximate to the first seal assembly (258) and to the second seal assembly (278), the bushing also including a projection (shown generally at 222 and 226 of Fig. 3) that extends radially inwardly and that is configured to axially contact the first sleeve bearing (contacts bearing 206 at end 234), and the second sleeve bearing (contacts bearing 208 at end 242); wherein the second sleeve bearing (208) is symmetrical to the first sleeve bearing (206) about the longitudinal midplane, the second seal assembly (278) is symmetrical to the first seal assembly (258) about the longitudinal midplane, and the bushing (204) is symmetrical about the longitudinal midplane. 
Oertley et al. does not disclose the bushing being configured to contact the first seal assembly and the second seal assembly and the second sleeve bearing having a flared end.
However, Schroeder teaches (col. 1 line 55-col. 3 line 29; Fig. 2) the bushing (10) being configured to contact the first seal assembly (48) and the second seal assembly (58), and the second sleeve bearing (24) having a flared end (radial flange 28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge pin assembly disclosed by Oertley et al. to have the bushing contact both seals and the second sleeve bearing to have a flared end, such as taught by Schroeder, in order to prevent lubrication from leaking during operation and to provide a sleeve bearing that can withstand greater loads.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose track chain assemblies with sleeve bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617